                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

LISA CHUPURDY, an individual

             Plaintiff,

v.                                               Case No: 2:20-cv-40-JLB-MRM

FCC GOLF CLUB, LLC, a Florida limited
liability company,

             Defendant.


                                       ORDER

      The parties in this case move for Court approval of their Fair Labor

Standards Act (“FLSA”) Settlement Agreement (Doc. 30-1) and ask that the Court

dismiss this case with prejudice (Doc. 30 at 3). After careful review of the parties’

filings, the record, and the applicable legal standards, the Court finds that the

Settlement Agreement is a “fair and reasonable resolution of a bona fide dispute.”

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354–55 (11th Cir. 1982). 1




      1  Even though the parties’ specifically request that the Court dismiss “this
case with prejudice” (Doc. 30 at 3), the Settlement Agreement itself confusingly
notes that the parties “will file a Stipulation for Dismissal of the Lawsuit with
prejudice” after the Court approves the Settlement Agreement and funds are
disbursed (Doc. 30-1 ¶¶ 3–4). To the extent the parties mean to ask the Court to
retain jurisdiction over the settlement’s enforcement, the Court declines. See
Madison v. United Site Servs. of Fla., No. 6:16–cv–1991–Orl–41DCI, 2018 WL
2211419, at *3 (M.D. Fla. Apr. 18, 2018) (collecting cases); see also Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 382 (1994) (“[E]nforcement of [a]
settlement agreement is for state courts, unless there is some independent basis for
federal jurisdiction.”).
Accordingly, it is ORDERED:

1.    The Joint Motion to Approve and Dismiss with Prejudice (Doc. 30) is

      GRANTED.

2.    This case is DISMISSED WITH PREJUDICE. The Clerk of Court

      is DIRECTED to terminate any pending deadlines and close the file.

ORDERED at Fort Myers, Florida, on April 30, 2021.




                                -2-
